Citation Nr: 1200120	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-35 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post left shoulder acromioclavicular joint and arthroscopy, currently rated 20 percent disabling.

2.  Entitlement to service connection for lumbar spine disability, to include as due to service-connected left shoulder disability.

3.  Entitlement to service connection for right shoulder disability, to include as due to left shoulder disability.

4.  Entitlement to service connection for left kidney disability.

5.  Entitlement to service connection for adrenal gland disability.

6.  Entitlement to service connection for left testicle disability.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for glaucoma.

9.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

10.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A June 2006 rating decision denied entitlement to an increased rating for left shoulder disability, and denied entitlement to service connection for a lumbar spine disability.  A notice of disagreement was filed in June 2007, a statement of the case was issued in October 2007, and a substantive appeal was received in November 2007.  A July 2008 rating decision denied entitlement to service connection for right shoulder disability; left kidney disability; adrenal gland disability; left testicle disability; sleep apnea; glaucoma; diabetes mellitus, type II; and, hypertension.  An August 2008 rating decision readjudicated and denied entitlement to service connection for hypertension.  A notice of disagreement was filed in March 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.

The issues of entitlement to service connection for lumbar spine disability, glaucoma, and diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Right shoulder disability was not manifested during service; current right shoulder disability is not otherwise related to the Veteran's active service; and, it is not etiologically related to the Veteran's service-connected left shoulder disability.

2.  Left kidney disability was not manifested during service, and is not otherwise related to the Veteran's active service.

3.  Adrenal gland disability was not manifested during service, and is not otherwise related to the Veteran's active service.

4.  Left testicle disability was not manifested during service, and is not otherwise related to the Veteran's active service.

5.  Sleep apnea was not manifested during service, and is not otherwise related to the Veteran's active service.

6.  It is presumed that the Veteran was exposed to herbicides during his active service in Vietnam. 

7.  Hypertension was not manifested during service, hypertension was not exhibited within the first post service year, and current hypertension is not otherwise related to the Veteran's active service.

8.  The Veteran's status post left shoulder acromioclavicular joint and arthroscopy is manifested by limitation of motion at shoulder level with pain, but not manifested by limitation of motion midway between side and shoulder level.  


CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred or aggravated in service and right shoulder disability was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Left kidney disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Adrenal gland disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Left testicle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Hypertension was not incurred in or aggravated by active service, and hypertension may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  The criteria for entitlement to a disability rating in excess of 20 percent for status post left shoulder acromioclavicular joint and arthroscopy have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In January 2006, a VCAA letter was issued to the Veteran with regard to his increased rating claim.  In October 2007, a VCAA letter was issued to the Veteran with regard to his service connection claims.  Thereafter, in December 2007 VCAA letter was issued to the Veteran with regard to his right shoulder service connection claim.  In July 2008, a VCAA letter was issued to the Veteran with regard to his hypertension service connection claim.  The respective letters predated the respective rating decisions addressing the claims.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection and claim for an increased rating, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In February 2009, the Veteran was issued a Vazquez letter, thus this constitutes proper notice.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records and post-service treatment records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, " Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In support of a 2002 nonservice-connected pension claim, the Veteran indicated that he was in receipt of social security disability benefits mainly for his depression, but also for his neck, back and hand disabilities.  The Board has remanded the Veteran's claim of service connection for low back disability to obtain the Veteran's social security records; however, the Board has determined that with regard to the remaining issues on appeal such records are not relevant and thus the Board will proceed with a decision on the merits.  

The Veteran underwent VA examinations in April 2006 and March 2009 pertaining to the left shoulder.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In January 2008, the Veteran underwent a VA examination pertaining to his right shoulder and an etiological opinion was proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the kidney, adrenal gland, left testicle, sleep apnea, and hypertension service connection claims but such is not required in order to make a final adjudication with regard to these issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to these claimed disabilities, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination reports or medical opinions could not provide competent evidence of the incurrence of the claimed disabilities in service.  Significantly, there is no competent, credible evidence that the claimed disabilities may be associated with the Veteran's service.  Given the absence of any competent evidence of the claimed post-service disabilities until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (a finding of service connection may not be based on a resort to speculation or even remote possibility).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to service connection for right shoulder disability, kidney disability, adrenal gland disability, left testicle disability, sleep apnea, and entitlement to an increased rating for left shoulder disability.  

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right shoulder disability

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran asserts that he has a right shoulder disability that is due to his service-connected left shoulder disability.

The Veteran has not claimed and the record does not reflect that right shoulder disability had its onset in service or is otherwise related to active duty.  While service treatment records are replete with complaints and diagnoses related to the left shoulder, the records do not reflect any complaints or diagnoses related to the right shoulder.  He did not claim a right shoulder disability until in or about 2007.  There is no basis to support an etiological relationship to service.  

In January 2008, the Veteran underwent a VA examination.  The Veteran underwent surgery for a right shoulder rotator cuff tear in September 2007.  He reported that due to his service-connected left shoulder disability, he has been forced to overwork his right upper extremity.  He denied any trauma or direct injury to the right shoulder.  Upon physical examination, the examiner diagnosed right shoulder rotator cuff tear and repair, subacromial decompression and subacromial bursectomy.  The examiner commented that the Veteran is right-handed and it is normal for him to use his right hand (shoulder) predominantly.  The examiner stated that the Veteran's left shoulder rotator cuff tear does not cause his right shoulder rotator cuff tear.  The right shoulder rotator cuff tear and subacromial bursitis is not at least as likely as not caused by his shoulder rotator cuff tear.  

Based on such negative etiological opinion, the Board has determined that the evidence of record does not support the Veteran's assertion that his right shoulder disability is due to or aggravated by his left shoulder disability.  The January 2008 VA examiner was aware that service connection was in effect for left shoulder disability, but found that his right shoulder disability was not due to his left shoulder disability.  The VA examiner explained that his right extremity is his major and predominant extremity and it would be normal for him to use his right hand and shoulder, thus suggesting that the Veteran was not overcompensating for his service-connected left shoulder disability.  It follows that right shoulder disability was not caused or aggravated by service-connected left shoulder disability.  The opinion of the VA examiner leads to a finding that the Veteran's right shoulder disability is less likely than not related to his service-connected left shoulder disability.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a physical examination of the Veteran and a review of the medical records pertaining to his right shoulder surgery.  See Boggs v. West, 11 Vet. App. 334 (1998).  The Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there are no contrary opinions of record with regard to the etiology of his right shoulder disability. 

The Board has considered the Veteran's contention that a relationship exists between his right shoulder disability and his service-connected left shoulder disability.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms related to his right shoulder disability.  The Veteran, however, is not competent to relate his right shoulder symptomatology to his left shoulder disability as he does not have the requisite medical expertise, and he has submitted no medical evidence in support of such assertion. 

In conclusion, a preponderance of the evidence is against a finding that the Veteran's right shoulder disability is causally related to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left kidney & adrenal gland disabilities

Service treatment records do not reflect any complaints or diagnoses of a kidney or adrenal gland disability.  His April 1971 separation examination reflects that his 'G-U system' and 'endocrine system' were clinically evaluated as normal.  It is not clear the basis for the Veteran's belief that any kidney or adrenal gland disability is due to service.  

The Veteran asserts that he underwent surgery on the right supra-renal gland tumor in June 1986, and thereafter underwent two surgeries on his left kidney.  A 1989 radiologic consultation request/report reflects that the Veteran underwent a KUB of the abdomen which reflected renal lithiasis of the left kidney.  An April 1990 VA treatment record reflects a history of right adrenal cyst and adrenolectomy.  VA outpatient treatment records dated in 2005 reflect a past history of kidney stones, and adrenal rest tumor, right kidney, status post surgery.  

The Veteran filed claims for compensation in January 1973, May 1987 and February 2002 pertaining to his left shoulder, but did not claim entitlement to service connection for kidney or adrenal gland disabilities.  It seems reasonable that if he had pertinent disabilities that he thought were related to service, he would have claimed service connection for these disabilities at that time.  

While it is clear that the Veteran sought medical treatment for kidney and adrenal gland disabilities in the mid-1980's, the medical evidence of record does not suggest that the Veteran's kidney and adrenal gland disabilities initially manifested during his period of active service.  He initially began to experience these problems approximately 15 years after separation from active service.  The lack of any subjective complaints of kidney and adrenal gland disabilities for many years after separation from service, and the lack of any objective findings for approximately 15 years between separation and the initial findings or documented complaints of kidney and adrenal gland disabilities weighs against the claims.  Again, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See id.  There is no basis for granting service connection for kidney and adrenal gland disabilities.

The Board has considered the Veteran's contention that a relationship exists between his kidney and adrenal gland disabilities and active service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In this capacity, the Board finds the Veteran lacks competence to diagnose kidney and adrenal gland disabilities, as such conditions require appropriate examination and testing by trained medical personnel.  Likewise, the Veteran is not competent to relate any kidney or adrenal gland disabilities to his active service as he does not have the requisite medical expertise, and he has submitted no medical evidence in support of such assertion. 

In conclusion, a preponderance of the evidence is against a finding that the Veteran's kidney and adrenal gland disabilities are causally related to service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left testicle disability

Service treatment records do not reflect any complaints or diagnoses of a left testical disability.  His April 1971 separation examination reflects that his 'G-U system' was clinically evaluated as normal.  It is not clear the basis for the Veteran's belief that any left testicle disability is due to service as he has failed to offer any specific statements as to why he believes such disability is due to service.  

A November 2008 VA outpatient treatment record reflects the Veteran's report that he has pain in his left testicle.  The assessment was left varicocele and left hydrocele, and the treatment plan was left varicocelectomy and left hydrocelectomy.  The records on file do not reflect prior complaints, treatment or diagnoses related to the left testicle.  Again, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See id.  There is no basis for granting service connection for left testicle disability.


Sleep apnea

Service treatment records do not reflect any complaints of sleep problems or a diagnosis of sleep apnea.  In a June 2007 statement, the Veteran appeared to attribute his sleep apnea to his kidney, adrenal gland, and left testical disabilities and surgeries.  Service connection has not been established for such disabilities, thus service connection on a secondary basis would not be warranted.  38 C.F.R. § 3.310.  

A June 2006 VA outpatient treatment record references a diagnosis of sleep apnea.  The records on file do not reflect prior complaints, treatment or diagnoses related to sleep apnea.  Again, a prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See id.  There is no basis for granting service connection for sleep apnea.

Hypertension

The Veteran asserts that his hypertension is due to his period of active service, to include exposure to herbicides.  The Veteran asserts that his high blood pressure problems began in the mid-1970's.  In an April 2008 statement from the Veteran, he asserted that he began to feel "hot all over [his] body" in 1974.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had service in Vietnam during such period.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010). 

While it is presumed that the Veteran was exposed to herbicides during his period of service, as detailed, hypertension is not considered a presumptive disability, thus the presumptive provisions pertaining to herbicide exposure are inapplicable to the Veteran's claim.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997). 

An April 1969 examination conducted for pre-induction purposes reflects that the Veteran's blood pressure reading was 108/70.  An April 1971 Report of Medical Examination conducted for separation purposes reflects that his blood pressure reading was 120/70.  Service treatment records do not reflect any complaints of high blood pressure or elevated blood pressure readings, nor diagnoses of hypertension.  The Veteran has submitted no medical evidence reflecting that hypertension was diagnosed within the year following separation from service.  Thus, hypertension was not manifested within one year of discharge from service to allow for application of the one- year presumption.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran filed claims for compensation related to the left shoulder in January 1973, May 1997, and February 2002, but he did not claim entitlement to service connection for hypertension.  It seems reasonable that if he had pertinent disability  and thought it was related to service, he would have claimed service connection for it at those times.  This suggests that the Veteran did not have pertinent disability at the time he completed the May 1997 and February 2002 claims which he believed was due to active service.  

The evidence of record contains VA outpatient treatment records dated in the 1970's, 1980's and 1990's.  A January 1978 VA outpatient treatment record reflects a blood pressure reading of 110/80.  An April 1988 VA outpatient treatment record reflects a blood pressure reading of 120/90.  An April 1989 VA outpatient treatment record reflects a blood pressure reading of 150/90.  A November 1990 VA outpatient treatment record reflects a blood pressure reading of 160/110.  A September 1998 VA treatment report reflects a history of high blood pressure, but there is no indication as to when hypertension was initially diagnosed.  A December 1998 VA examination report reflects a past history of high blood pressure, under treatment.  

The Veteran underwent a VA examination in April 2008 and he reported a history of hypertension dating back to 1974.  Hypertension was diagnosed.  

The medical evidence of record does not suggest that the Veteran's currently diagnosed hypertension initially manifested during his period of active service.  As detailed, blood pressure readings were normal during pre-induction and separation examinations, high blood pressure readings were not noted during service, and hypertension was not diagnosed during service.  Per the treatment records on file, there is no diagnosis of hypertension noted in the 1970's or 1980's; however, in the later 1990's a history of hypertension was noted, which constitutes a period of many years after separation from service.  The record does not support a continuity of symptomatology.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the Veteran's contention that a relationship exists between his hypertension and his active service, to include exposure to herbicides.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In this capacity, the Board finds the Veteran lacks competence to diagnose hypertension, as such condition is one that requires appropriate blood pressure readings and testing by trained medical personnel.  The Veteran's statement that he felt "hot" in 1974 does not constitute competent evidence that he suffered from hypertension in 1974.  As detailed, treatment records from the 1970's do not reflect any complaints or treatment for hypertension, and a diagnosis of hypertension is not noted until the 1990's.  The Veteran also lacks competence to attribute his hypertension to exposure to herbicides as he does not have the requisite medical expertise and he has submitted no medical evidence in support of such assertion.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's hypertension is causally related to active service or exposure to herbicides.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran's left shoulder disability is rated 20 percent disabling pursuant to Diagnostic Code 5201, limitation of motion of the arm.  The Board notes that the Veteran is right-handed, thus his left shoulder is considered the minor extremity.

Disabilities of the shoulder and arm are evaluated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  Where arm limitation of motion is limited to 25 degrees from the side, a 30 percent evaluation is assigned for the minor side and a 40 percent evaluation is assigned for the major side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent evaluation for the minor side and 30 percent evaluation for the major side.  Limitation of motion at shoulder level for either the major or minor extremity contemplates a 20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, malunion, with marked deformity, contemplates a 20 percent evaluation for the minor side and 30 percent evaluation for the major side.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent rating (minor or major) is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent rating (minor) and a 30 percent rating (major) is granted when there are frequent episodes and guarding of all arm movements for the minor arm.  A 40 percent rating (minor) and a 50 percent rating (major) is granted for fibrous union arm; a 50 percent rating (minor) and a 60 percent rating (major) is warranted for nonunion (false flail joint) of the arm and a 70 percent rating (minor) and a 80 percent rating (major) is warranted for loss of head of (flail shoulder) for the arm.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in either the major or minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement and a 20 percent rating is granted for nonunion with loose movement or for dislocation.

The Board notes review of the evidence of record, to include the VA outpatient treatment records and VA examination reports.  

In consideration of the applicable rating criteria of the shoulder, the Board finds that the objective medical evidence does not support a disability rating in excess of 20 percent for left shoulder disability.  

A 30 percent disability rating is not warranted for a minor extremity pursuant to Diagnostic Code 5201, as the objective evidence does not show limitation of motion to 25 degrees from side.  On examination in April 2006, flexion was from 0 to 70 degrees on the left.  Abduction was from 0 to 75 degrees.  External rotation and internal rotation were both to 70 degrees.  There was painful motion throughout range of motion.  He was additionally limited by pain and fatigue following repetitive use of the left shoulder.  He was not additionally limited by weakness, lack of endurance or incoordination following repetitive use of the left shoulder.  The examiner commented that the major functional impairment was pain and fatigue on the left shoulder which limits the joint function on abduction from 75 to 180 degrees, flexion 70 to 180 degrees, and internal and external rotation from 70 to 90 degrees.  On examination in March 2009, flexion was from 0 to 70 degrees, left abduction was from 0 to 60 degrees, left internal rotation was from 0 to 90 degrees, and left external rotation was from 0 to 40 degrees.  There was objective evidence of pain with active motion.  Range of motion measurements after repetitive motion was left flexion from 0 to 55 degrees, left abduction from 0 to 40 degrees, left internal rotation from 0 to 90 degrees, and left external rotation was from 0 to 30 degrees.  The major functional impairment was weakness.  

A disability rating in excess of 20 percent is not warranted pursuant to Diagnostic Code 5202, as the objective medical evidence does not reflect fibrous union of the humerus, nonunion of the false flail joint, or loss of head of the flail shoulder.  A March 2009 VA examination report reflects x-ray findings of probable humeral head enchondroma.

Diagnostic Code 5203 does not provide for a disability rating in excess of 20 percent, and otherwise the objective medical evidence does not reflect dislocation of the clavicle or scapula, or nonunion with loose movement.  

In light of such clinical observations, the Board finds that the Veteran's left shoulder disability manifest no higher than separate 20 percent ratings under the provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 5201).  The Veteran is not entitled to a rating under Diagnostic Code 5200, as he has no ankylosis of the shoulders(Diagnostic Code 5200).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  As detailed, the April 2006 VA examiner noted that the Veteran's major functional impairment was pain and fatigue.  The March 2009 VA examiner indicated that the left shoulder exhibited decreased mobility, decreased manual dexterity, problems with lifting and carrying, decreased strength, and pain.  But the Veteran's functional loss and pain has been taken into consideration in contemplation of the 20 percent evaluation under Diagnostic Code 5201.  In consideration of the statements of the Veteran and the comments of the VA examiners, the Board finds that the currently assigned 20 percent disability rating adequately compensates him for any pain and functional loss.  To the extent that additional functional loss is shown, it does not rise to the level that would enable a finding that the overall disability picture most nearly approximates the next-higher 30-percent evaluation.  

The assignment of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1); however, the record contains no objective evidence that the Veteran's service-connected left shoulder disability results in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluations.  The evidence of record reflects that the Veteran retired in 2000 and his employment is due to a psychiatric disability.  Additionally, the objective evidence does not reflect frequent periods of hospitalization due to the shoulder disability.  Accordingly, the Board finds that the impairment resulting from the Veteran's shoulder disability is appropriately compensated by the assigned schedular rating per this decision and 38 C.F.R. § 3.321 is inapplicable.

Overall, the demonstrated impairment of the left shoulder disability warrants no higher than a 20 percent evaluation under applicable rating criteria.  Thus, the Veteran's claim for an evaluation in excess of 20 percent for the claimed disability is denied.  



ORDER

Entitlement to service connection for right shoulder disability is denied.

Entitlement to service connection for left kidney disability is denied.

Entitlement to service connection for adrenal gland disability is denied.

Entitlement to service connection for left testicle disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to a disability rating in excess of 20 percent for status post left shoulder acromioclavicular joint and arthroscopy is denied.


REMAND

Low back disability

The Veteran asserts that he is in receipt of social security disability benefits due to his low back disability, and for other disabilities which are not the subject of this appeal.  The Veteran's social security records should be associated with the claims folder.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009)

Diabetes mellitus, type II

The Veteran asserts that he has diabetes mellitus, type II, that is due to herbicide exposure in Vietnam.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had service in Vietnam during such period.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

On April 17, 2008, the Veteran underwent a VA examination and the examiner concluded that there was no evidence of diabetes mellitus, type II, on examination.  On April 28, 2008, the Veteran underwent another VA examination.  The examiner noted that the Veteran has had uncontrolled blood pressure, but concluded that there was no evidence of diabetes mellitus, type II, on examination.  A May 2008 VA outpatient treatment record reflects a past medical history of diabetes mellitus, type II.  An October 2009 VA outpatient treatment record reflects an assessment of impaired fasting glucose, diabetes mellitus, type II, associated with morbid obesity.  A November 2009 VA outpatient treatment record reflects an examiner's notation that the Veteran is diabetic.  

The Board has determined that the Veteran should be afforded a VA examination to clarify whether the Veteran has diabetes mellitus, type II.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Glaucoma

In November 2007, the Veteran claimed entitlement to service connection for glaucoma.  A July 2008 VA outpatient treatment record reflects a diagnosis of advanced glaucoma with visual field deficit, diabetes de novo times 2 months.  As detailed hereinabove, the Board has remanded the issue of entitlement to service connection for diabetes mellitus, type II, to determine whether he currently suffers from such disability.  Should diabetes mellitus, type II, be diagnosed on VA examination, a determination should also be made as to whether the Veteran's glaucoma is proximately due to or aggravated by his diabetes mellitus, type II.  38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's social security records with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed diabetes mellitus and glaucoma.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Does the Veteran have a diagnosis of diabetes mellitus, type II?  In offering an opinion, the examiner should comment on the prior findings of diabetes mellitus, type II, and prior lack of findings of diabetes mellitus, type II.

b)  Is the Veteran's glaucoma at least as likely as not (a 50 percent or higher degree of probability) proximately due to diabetes mellitus, type II?

c)  If not, has glaucoma at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to diabetes mellitus, type II, and if so, what measurable degree of glaucoma is due to diabetes mellitus, type II?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

3.  After completion of the above, the RO should review the expanded record and readjudicate the claims of service connection for low back disability; diabetes mellitus, type II, pursuant to 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.309; and, glaucoma, to include as due to diabetes mellitus, type II, pursuant to 38 C.F.R. § 3.310.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


